UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 7, 2012 FRESH START PRIVATE MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 333-153381 26-1972677 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 720 N. Tustin Avenue Suite 206 Santa Ana, California 92705 (Address of principal executive offices) (Zip Code) (714) 541-6100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) ––––– Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 This Amendment to Current Report on form 8-K is being made to correct the identity of the Registrant's independent registered public accounting firm. It was previously inaccurately disclosed that Mendoza Berger & Company LLP were the Registrant's independent registered public accounting firm. The correct identity is Wilson Morgan LLP. ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT On February 7, 2012, Board of Directors of Fresh Start Private Management, Inc., a Nevada corporation (the "Registrant"), dismissed Kyle L. Tingle CPA, LLC as its independent registered public accounting firm for Fresh Start Private Management Inc and dismissed Chang G Park, CPAs, as its independent registered public accounting firm of Fresh Start Private, Inc. On the same date, the accounting firm of Wilson Morgan LLP was engaged as the Registrant’s new independent registered public accounting firm. The Board of Directors of the Registrant and the Registrant's Audit Committee approved of the dismissal of Kyle L. Tingle CPA, LLC and Chang G Park, CPAs and the engagement of Wilson Morgan LLP as its independent auditor. None of the reports of Kyle L. Tingle CPA, LLC on the financial statements of Fresh Start Private Management, Inc. for either of the past two years or subsequent interim period contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except that the Registrant's audited financial statements contained in its Form 10-K for the fiscal years ended December 31, 2010 and 2009 a going concern qualification in the registrant's audited financial statements. We have had no disagreements with Kyle L. Tingle CPA, LLC, whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Kyle L. Tingle CPA, LLC satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report on our financial statements. None of the reports of Chang G Park, CPAs on the financial statements of Fresh Start Private, Inc. for either of the past two years or subsequent interim period contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except that the Registrant's audited financial statements contained in its Form 8-K for the fiscal years ended December 31, 2010 and 2009 a going concern qualification in the registrant's audited financial statements. We have had no disagreements with Chang G Park, CPAs, whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Chang G Park, CPAs satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report on our financial statements. We have provided Kyle L. Tingle CPA, LLC with a copy of the foregoing disclosure, and have requested that it furnish us with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. We are including as an Exhibit to this Form 8-K, a copy of the letter from Kyle L. Tingle CPA, LLC as required by Item 304(a)(3) of Regulation S-K. We have provided Chang A Park CPAs with a copy of the foregoing disclosure, and have requested that it furnish us with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. We believe the delay in receipt of his response is due to a billing dispute. A copy of that letter will be filed as an exhibit to this Form 8-K by amendment as required by Item 304(a)(3) of Regulation S-K. There were no other “reportable events” as that term is described in Item 304(a)(1)(iv) of Regulation S-B occurring within the registrant’s two most recent fiscal years and the subsequent interim period ending February 14, 2012 On February 7, 2011, the registrant engaged Wilson Morgan LLP as its independent accountant. During the two most recent fiscal years and the interim periods preceding the engagement, the registrant has not consulted Wilson Morgan LLP regarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. 16.1 Letter from Kyle L. Tingle CPA, LLC, dated February, 14 2012, to the Securities and Exchange Commission regarding statements included in this Form 8-K/A 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fresh Start Private Management, Inc. (Registrant) Date: March 21, 2013 By: /s/ Jorge Andrade Jorge Andrade Chief Executive Officer Chief Financial Officer 3
